 



Exhibit No. 10.3

Summary of Outside Director Compensation

      Each outside director of Centex Corporation will receive the following
compensation for his or her services as a director:

      • The compensation package consists of annual compensation having a value
of $300,000. No separate meeting fees will be payable for attending board and
committee meetings.

      One-third of the annual compensation amount will be paid in the form of
cash, payable in monthly installments.

      One-third of the annual compensation amount will be paid in the form of
restricted stock, to be issued at the beginning of the Board year commencing
immediately after the annual meeting of stockholders. Restricted stock awards
will vest immediately but will be subject to certain restrictions set forth in
the Plan and the award agreement. Generally, the restrictions will lapse three
years after the anniversary of the date of grant. The restrictions will
terminate immediately upon the director’s retirement, death or disability or
upon a change in control. These restricted stock awards to directors will be
made under the Corporation’s stockholder-approved Amended and Restated Centex
Corporation 2003 Equity Incentive Plan and the terms of restricted stock award
agreements.

      One-third of this annual compensation amount will be paid in the form of
stock options, to be granted at the meeting of the Compensation and Management
Development Committee of the Board of Directors held in the May after the fiscal
year for which the options are granted. The number of shares of common stock
subject to these awards will be determined based on the Black-Scholes valuation
methodology as of the date of grant. Options granted to directors will vest upon
grant. These stock option awards to directors will be made under and pursuant to
the Corporation’s stockholder-approved Amended and Restated Centex Corporation
2001 Stock Plan and the terms of stock option award agreements.

      Directors joining the Board during a Board year or fiscal year, as the
case may be, will receive a pro-rata portion of the compensation based upon the
effective date of their election to the Board.

      • The chairperson of the Audit Committee will receive additional
compensation of $25,000, payable in monthly installments. The chairperson of
each of the Compensation and Management Development Committee and the Corporate
Governance and Nominating Committee will receive additional compensation of
$15,000, payable in monthly installments.

      • The lead director will receive additional compensation of $25,000,
payable in monthly installments.

      • Directors will be entitled to other compensation pursuant to existing
plans in which they are eligible to participate, including group medical
insurance.

